Title: Canadian Supreme Court just ruled that Google must remove a website from global searches. How would this even be enforced outside of Canada? Could the SCC order Google to break another country's laws? (xpost from r/law)
Question:
Answer #1: Well, enforcement is simple -- for as long as Google has a business presence inside Canada, if someone in Canadian law enforcement can VPN out and find the website via a Google.xyz search, that's proof that the order was not complied with and financial penalties can be applied.  Google can potentially dodge this by removing all of its business assets from Canada and then re-enabling the website, but as this is likely to be extremely costly, it is an unlikely outcome, and as the U.S. interference in Australia relating to Kim Dotcom has proven, still not guaranteed to work.

As to whether a court in one country can apply penalties on a multinational company for refusing to comply with direction that would violate the laws of another country, the answer again is probably yes -- the U.S. may be the first test of this if the [recent Microsoft victory](https://www.siliconrepublic.com/enterprise/microsoft-us-government-data-ireland) over providing access to Irish email in violation of local data protection laws gets successfully appealed.

Another way to look at the question is that supreme courts, by their nature, have the power to impose and enforce penalties.  What do you think would suddenly prevent that, no matter what penalties other countries would enforce in addition?